J-S54002-19
J-S54003-19

                               2022 PA Super 130

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                   Appellant             :
                                         :
                                         :
              v.                         :
                                         :
                                         :
 BRENDAN PATRICK YOUNG                   :   No. 2088 MDA 2018

            Appeal from the Order Entered November 21, 2018
    In the Court of Common Pleas of Centre County Criminal Division at
                     No(s): CP-14-CR-0000784-2018,
            CP-14-CR-0001389-2017, CP-14-CR-0001540-2018


 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                   Appellant             :
                                         :
                                         :
              v.                         :
                                         :
                                         :
 DANIEL CASEY                            :   No. 2089 MDA 2018

            Appeal from the Order Entered November 21, 2018
    In the Court of Common Pleas of Centre County Criminal Division at
                     No(s): CP-14-CR-0000781-2018,
            CP-14-CR-0001377-2017, CP-14-CR-0001536-2018


BEFORE: BOWES, J., LAZARUS, J., and DUBOW, J.

OPINION BY BOWES, J.:                              FILED AUGUST 03, 2022

     The instant appeals are before us on remand from our Supreme Court.

We have been directed to consider whether the Commonwealth should be

permitted pursuant to Pa.R.A.P. 902 to correct its failure to file separate

notices of appeal at each of the dockets affected by the trial court’s
J-S54002-19
J-S54003-19


November 21, 2018 order which, inter alia, granted in part the suppression

motions filed by Brendan Patrick Young and Daniel Casey (collectively

“Appellees”). See Commonwealth v. Young, 265 A.3d 462, 477-78 (Pa.

2021) (“Young”). Following consideration of the competing principles and

interests, we remand for the Commonwealth to correct its procedural error,

while retaining jurisdiction to subsequently either address the merits of the

appeals or quash them if the Commonwealth fails to comply.

        We begin with a recap of the litigation among these parties.     The

Commonwealth filed six separate criminal informations, three for each

Appellee, charging them with various offenses related to alleged hazing

activities in 2016 and 2017, including the death of Timothy J. Piazza at the

Beta Theta Pi fraternity at the Pennsylvania State University on February 2,

2017.    Each Appellee filed an omnibus pre-trial motion at all three docket

numbers assigned to his respective cases.        The motions included the

contention that cell phone evidence must be suppressed because it was

obtained pursuant to overbroad search warrants in violation of the Fourth

Amendment to the United States Constitution and Article I, § 8 of the

Pennsylvania Constitution. Appellees also challenged the constitutionality of

the since-repealed anti-hazing statute that formed the basis for some of the

charges against them.1

____________________________________________


1 24 P.S. §§ 5351-5354 (repealed and replaced with 18 Pa.C.S. §§ 2801-
2811 effective November 19, 2018).

                                           -2-
J-S54002-19
J-S54003-19


      The trial court, by a single opinion and order captioned with all six docket

numbers for both Appellees, upheld the constitutionality of the anti-hazing

law, but granted the motions to suppress the cell phone evidence. The trial

court subsequently amended its order in accordance with 42 Pa.C.S. § 702(b)

to indicate that the constitutionality of the anti-hazing law presented a

controlling question of law as to which there is substantial ground for

difference of opinion and that an immediate appeal from the order may

materially advance the ultimate termination of the matter.

      Both sides sought interlocutory appellate review.         Specifically, the

Commonwealth filed two notices of appeal, one for each Appellee listing the

three docket numbers pertinent to him, from the suppression ruling pursuant

to Pa.R.A.P. 311(d) (permitting the Commonwealth to take an interlocutory

appeal as of right in criminal cases from an order which the Commonwealth

certifies will terminate or substantially handicap the prosecution). Appellees

filed a single joint petition, listing all six docket numbers, seeking permission

to appeal the trial court’s amended order in accordance with Pa.R.A.P. 312

and Pa.R.A.P. 1311. See Pa.R.A.P. 312 (providing that interlocutory appeals

may be taken by permission pursuant to Chapter 13 of the Rules of Appellate

Procedure); Pa.R.A.P. 1311(b) (governing the time and manner for petitioning

for permission to appeal).

      Both sides were unsuccessful in their bids for interlocutory review based

upon the mandate of our Supreme Court’s decision in Commonwealth v.


                                      -3-
J-S54002-19
J-S54003-19


Walker, 185 A.3d 969 (Pa. 2018). In Walker, the Commonwealth sought to

pursue an interlocutory appeal as of right pursuant to Pa.R.A.P. 311(d) as to

an order granting suppression motions filed by four separate defendants who

were arrested as a result of the same vehicle stop. The Commonwealth filed

a single notice of appeal which listed the four docket numbers at issue. This

Court quashed the appeals on the basis that the Official Note to Pa.R.A.P. 341,

which governs appeals from final orders, states that where one order resolves

issues arising on more than one docket, separate notices of appeals must be

filed.

         Our Supreme Court agreed that Rule 341’s Official Note mandated the

filing of separate notices of appeal at each docket number, but it reversed our

quashal of the appeal in Walker because the Note’s mandate contradicted

“decades of case law from this Court and the intermediate appellate courts

that, while disapproving of the practice of failing to file multiple appeals,

seldom quashed appeals as a result.” Walker, supra at 977. However, the

Court stated a bright-line rule that “in future cases Rule 341(a) will, in

accordance with its Official Note, require that when a single order resolves

issues arising on more than one lower court docket, separate notices of appeal

must be filed. The failure to do so will result in quashal of the appeal.” Id.

(footnote omitted). The Walker Court further directed the amendment of the

Official Note to Rule 341 and suggested amendment of Rule 341 itself, as well

as the portion of Chapter 3 of the Rules of Appellate Procedure (“Orders From


                                     -4-
J-S54002-19
J-S54003-19


Which Appeals May Be Taken”) governing interlocutory appeals, namely Rule

311 (“Interlocutory Appeals as of Right”), Rule 312 (“Interlocutory Appeals by

Permission”), and Rule 313 (“Collateral Orders”), “to state explicitly the

requirement that separate notices of appeal must be filed when a single order

resolves issues arising on more than one lower court docket.” Id.

      This Court applied Walker’s prospective ruling to Appellees’ joint

petition to appeal by permission, resulting in its denial on August 28, 2019.

The motions panel entertaining Appellees’ request observed that the Walker

ruling applied equally to appeals taken pursuant to Rules 311, 312, and 341.

See Commonwealth v. Casey, 218 A.3d 429, 431 (Pa.Super. 2019)

(“Casey”). Since Walker controlled, we held that “[Appellees’] failure to file

a separate appeal petition for each docket number [wa]s fatal to their petition

for permission to appeal” pursuant to Rule 312.      Id.   Our Supreme Court

declined to review this Court’s decision. See Commonwealth v. Casey, 10

MM 2020 (Pa. June 2, 2020).

      The instant panel likewise determined that this Court was unable to

address the substance of the Commonwealth’s two appeals as of right in the

case sub judice based upon Walker violations, and therefore quashed the

appeals by non-precedential decisions filed on October 28, 2020 (2089 MDA

2019),   and   November    2,   2020   (2088   MDA   2019).     Although   the

Commonwealth had requested leave “to amend the notice of appeal” to

comply with Walker, see Response to Rule to Show Cause, 3/4/19, at 7, we


                                       -5-
J-S54002-19
J-S54003-19


failed to discern how the belated amendment of the single notice it filed could

remedy its failure to timely file separate notices of appeal at the other two

docket numbers. We therefore quashed the appeals.

        Our Supreme Court opted to grant review of our quashal of the

Commonwealth’s appeals and partially overruled Walker by holding that

failure to file separate notices of appeal at each docket number implicated by

the appealed-from order did not necessarily require quashal. See Young,

supra at 476. Rather, filing a single notice of appeal for all implicated docket

numbers was a non-jurisdictional defect that can, where appropriate, be

remedied pursuant to Pa.R.A.P. 902.2 Rule 902 provides that a procedural

omission other than the timely filing of a notice of appeal does not impact the

validity of the appeal, “but it is subject to such action as the appellate court

deems appropriate, which may include, but is not limited to, remand of the




____________________________________________


2   Rule 902 provides as follows:

         An appeal permitted by law as of right from a lower court to an
        appellate court shall be taken by filing a notice of appeal with the
        clerk of the lower court within the time allowed by Rule 903 (time
        for appeal). Failure of an appellant to take any step other than
        the timely filing of a notice of appeal does not affect the validity
        of the appeal, but it is subject to such action as the appellate court
        deems appropriate, which may include, but is not limited to,
        remand of the matter to the lower court so that the omitted
        procedural step may be taken.

Pa.R.A.P. 902.

                                           -6-
J-S54002-19
J-S54003-19


matter to the lower court so that the omitted procedural step may be taken.”

Id. at 457 (emphasis omitted) (quoting Pa.R.A.P. 902).

      On this point, the Young Court quoted with approval the concurring

opinion in Commonwealth v. Larkin, 235 A.3d 350 (Pa.Super. 2020) (en

banc):

      So long as a litigant timely perfects an appeal, Rule 902 allows an
      appellate court to take any appropriate action, including remand,
      to allow a party to correct any procedural misstep in a notice of
      appeal, excluding of course any defect relating to timeliness. A
      single notice of appeal referencing more than one docket number
      in violation of Walker presents a procedural misstep that easily
      can be remedied. A single appeal notice containing more than one
      court docket easily can be segregated into separate notices for
      each docket while the filing date of the original notice of appeal is
      preserved.

Young, supra at 476 (quoting Larkin, supra at 357 (Stabile, J. concurring))

(cleaned up).     The High Court also cited its pre-Walker decision in

Commonwealth v. Williams, 106 A.3d 583 (Pa. 2014), in which it observed:

“in the event of a defective notice of appeal, Rule 902 encourages, though it

does not require, appellate courts to remand the matter to the lower court so

that the procedural defect may be remedied;” and, indeed the Rule indicates

a “preference for correcting procedurally defective, albeit timely, notices of

appeal so that appellate courts may reach the merits of timely appeals.”

Young, supra at 477 (quoting Williams, supra at 587-77) (cleaned up).

      The Court went on to expound on the use of Rule 902 in the instant

case, agreeing “with the Commonwealth that there would have been no



                                      -7-
J-S54002-19
J-S54003-19


prejudice to [Appellees] had the Superior Court granted its prompt and clear

request for remand to correct the procedural defect once it was identified.”

Id. (cleaned up). It was further convinced by the Commonwealth’s contention

“that nothing practical is achieved by the reflexive quashal of appeals for easily

corrected, non-jurisdictional defects. Indeed, Rule 902 is designed specifically

to eliminate such quashals as it eliminates the trap of failure to perfect an

appeal by making timely notices of appeal self-perfecting.” Id. (cleaned up).

Accordingly, the Court concluded as follows:

      [T]he relationship between Rules 341(a) and 902 is clear. Rule
      341 requires that when a single order resolves issues arising on
      more than one docket, separate notices of appeal must be filed
      from that order at each docket; but, where a timely appeal is
      erroneously filed at only one docket, Rule 902 permits the
      appellate court, in its discretion, to allow correction of the error,
      where appropriate. Accordingly, as there were two timely-filed
      notices of appeal in this case, one for each defendant, that listed
      additional docket numbers for each defendant, we reverse the
      Superior Court’s order quashing the appeals and, pursuant to Rule
      902, we remand to that court to reconsider the Commonwealth’s
      request to remediate its error, so that the omitted procedural step
      may be taken.

Id. at 477–78 (cleaned up).

      Justice Wecht, joined on this point by Justice Donohue, dissented to the

Majority’s decision to allow the Commonwealth to have a “do-over here”

because “[i]t would be inequitable to afford the Commonwealth the grace that

has been received by no other appellant whose appeals have been quashed

for the same Walker violation, including [Appellees] themselves.” Id. at 484

(Wecht, J. concurring and dissenting); see also id. at 482 (Donohue, J.


                                      -8-
J-S54002-19
J-S54003-19


concurring and dissenting) (“I agree with the sentiment expressed by Justice

Wecht that the application of the majority’s holding to the Commonwealth in

this appeal is abjectly unfair given that the defendants in this very case were

held to the Walker standard, with the result that their earlier appeals were

quashed.”). Justice Wecht continued:

             The only ostensible difference between the Superior Court’s
      order quashing the Commonwealth’s appeal and its order
      quashing [Appellees’] appeals is that, because of the former order,
      the Commonwealth may not be able to secure a conviction, raising
      the possibility that the Commonwealth’s challenge to the trial
      court’s suppression rulings will evade post-verdict appellate
      review. However, our laws and rules must apply soberly, and
      without contemplation of consequence. This Court should not
      distort law and rules in order to give the Commonwealth a break
      or to assist it in securing a conviction. If [Appellees] are required
      to suffer Walker’s harsh mandate, it is only fair that we hold the
      Commonwealth to the same standard.

Id. at 485 (footnote omitted).

      Back in this Court, we granted Appellees’ requests to establish a briefing

schedule to inform our exercise of discretion in complying with our Supreme

Court’s directive to consider granting relief to the Commonwealth through Rule

902. The Commonwealth in its brief advances the points made by the Young

majority, which the Commonwealth asserts “reaffirms the well-established

principle that procedural rules should be applied to allow a decision on the

merits where there is no prejudice and no substantial impediment to appellate

review.” Commonwealth’s supplemental brief at 7 (citing, inter alia, Smith

v. Pennsylvania Board of Probation & Parole, 683 A.2d 278, 282 (Pa.



                                      -9-
J-S54002-19
J-S54003-19


1996) (“Certainly, our rules are not intended to be so rigidly applied as to

result in manifest injustice where there has been substantial compliance and

no prejudice.”)).   It cites a string of this Court’s post-Young decisions as

demonstrating this policy favoring merits review despite Walker defects. Id.

at 7-8 (citing, inter alia, Interest of A.J.R.O., 270 A.3d 563, 570 (Pa.Super.

2022) (allowing appellant to correct Walker defect rather than quashing).

      The Commonwealth further highlights that appellate review of pretrial

suppression rulings is of great importance to “preserve the rights of society”

in seeing all pertinent evidence being admitted in the prosecutions sole

opportunity to place a defendant in jeopardy. Id. at 8-9. It asserts that, by

contrast, “the Supreme Court has already found that allowing merits review

pursuant to Rule 902 will cause no prejudice,” and Appellees “cannot plausibly

argue otherwise.” Id. at 8 (citing Young, supra at 477).

      Appellees’ counter-arguments track those of the Young dissenting

viewpoints detailed above.   For example, Mr. Young maintains that Rule 902

must be construed “in light of the [appellate] rules’ purpose, which

presupposed the equal treatment of the parties in the same case: ‘to secure

the just, speedy and inexpensive determination of every matter to which they

are applicable.’”   Young’s supplemental brief at 8 (quoting Pa.R.A.P. 105)

(emphasis supplied in brief). Appellees both note that Rule 902 allows this

Court to permit the correction of non-jurisdictional defects only where

“appropriate,” and that such is inappropriate in the instant appeals because it


                                    - 10 -
J-S54002-19
J-S54003-19


would result in “the grave problem of disparate treatment” between the

Commonwealth and Appellees.       Id. at 15; see also Casey’s supplemental

brief at 8. Mr. Young properly observes that the Commonwealth misstates

the Young opinion in asserting the Court already determined that Appellees

will suffer no prejudice. What the Court actually said was that Appellees would

not have been prejudiced if this Court had allowed the Commonwealth to

correct the Walker defect in early 2019. See Young’s supplemental brief at

13-14.

      Mr. Casey further contends that the issue on which Appellees sought

interlocutory review, namely the constitutionality of the applicable anti-hazing

statute, is just as significant as the suppression issue that the Commonwealth

is pursuing. See Casey’s supplemental brief at 9. He argues that allowing

the Commonwealth to correct its Walker violation when the same lenity is

unavailable to him prejudices him in having to “expend extensive resources”

defending in a “month-long trial” forty-five charges that were brought

pursuant to “a statute that has escaped Constitutional scrutiny for 33 years.”

Id. at 10.    In sum, Appellees’ position is that if they must suffer the

consequences of their procedural misstep and go to trial on charges they

otherwise might not have had to defend, the Commonwealth should likewise

endure the consequence of an evidentiarily-handicapped prosecution. Id.

      The Commonwealth rejoins that Appellees’ unfairness argument is

based upon “the false premise that the parties are equally situated,” while, in


                                     - 11 -
J-S54002-19
J-S54003-19


actuality, “[t]hey are not.” Commonwealth’s supplemental reply brief at 1.

In particular, the dismissal of the Commonwealth’s interlocutory appeals as of

right would be “final and permanent,” while Appellee’s failure to obtain

permissive interlocutory review does not impact their right to appellate review

once the order becomes final if they are convicted of any of the charges under

the then-applicable anti-hazing statute.       Id.    Furthermore, since the

suppressed evidence is relevant to all of the charges against Appellees, the

instant appeal challenging the suppression of the evidence impacts the

entirety of the case, while Appellees’ appeal by permission, even if successful,

would not have terminated the prosecution.           Id. at 2.     Finally, the

Commonwealth observes that Appellees made the same unfairness arguments

to our Supreme Court in Young only to have them rejected by five of the

seven justices. Id. at 3.

      With the parties’ arguments in mind, we next consider the objectives of

the rules in question. It “is well-settled that procedural rules are not ends in

themselves, and are not to be exalted to the status of substantive objectives.”

In re Larsen, 812 A.2d 640, 650 (Pa.Spec.Trib. 2002). As this Court has

observed, “the purpose of our procedural rules is to facilitate the

administration of justice, and our courts should apply them with that purpose

in mind.”   Huntington Nat. Bank v. K-Cor, Inc., 107 A.3d 783, 786

(Pa.Super. 2014). Rule 902 exists in its current form to make it uncomplicated

for an appellant to achieve the end of perfecting an appeal, and “represents a


                                     - 12 -
J-S54002-19
J-S54003-19


significant simplification of practice.” Pa.R.A.P. 902, Note. “In all appeals the

appellant prepares two documents: (1) a simple notice of appeal, and (2) a

proof of service.” Id.

      Nonetheless, in Walker, our Supreme Court established a bright-line

rule requiring quashal of appeals that did not comply with the Official Note of

Rule 341. The Young decision did not eliminate the requirement of Walker

and its progeny that separate notices of appeal be filed when a single order

implicates multiple docket numbers whether the appeal is taken pursuant to

Rule 341, Rule 311, or Rule 312. Rather, it held that Rule 902 is an available

tool to avoid quashal for a Walker violation. Indeed, Rule 902 “creates a

preference for correcting procedurally defective, albeit timely, notices of

appeal so that appellate courts may reach the merits of timely appeals.”

Williams, supra at 588 (quoted with approval in Young, supra at 477)).

      We conclude that Appellees’ claims of unfair disparate treatment do not

provide cause for us to disregard Rule 902’s preference for allowing the

correction of the Commonwealth’s timely but defective notices of appeal.

Indeed, we perceive no meaningful unfairness because we agree with the

Commonwealth that the parties herein are not similarly situated. “Generally

speaking, an appellate court’s jurisdiction extends only to review of final

orders.” Shearer v. Hafer, 177 A.3d 850, 855 (Pa. 2018) (citing Pa.R.A.P.

341). “The final order rule reflects the long-held limitation on review by both

federal and state appellate courts. Considering issues only after a final order


                                     - 13 -
J-S54002-19
J-S54003-19


maintains distinctions between trial and appellate review, respects the

traditional role of the trial judge, and promotes formality, completeness, and

efficiency.”   Id.   For that reason, only final orders and those interlocutory

orders that our Supreme Court has deemed worthy of inclusion in Rules 311

and 313 are entitled to immediate review as of right. Classes of orders which

our Supreme Court has not enumerated for an interlocutory appeal as of right

ipso facto have been determined to lack a per se urgency for interlocutory

review. See Commonwealth v. Wardlaw, 249 A.3d 937, 951 (Pa. 2021)

(explaining that Rule 311’s enumerated exceptions to the final judgment rule

reflect a “careful balance” between encouraging “judicial economy by

precluding     piecemeal   determinations      and   by   preventing   unjustifiably

prolonged litigation” on the one hand, and “prompt review of erroneous

interlocutory orders” on the other). The Commonwealth’s appeals as of right

fall into the former class, while Appellees’ attempted appeal by permission

were within the latter.

      More significantly, an interlocutory appeal is the only avenue for the

Commonwealth to secure appellate review of the trial court’s evidentiary

ruling. If the Commonwealth prevails at trial, it would not be an aggrieved

party, but if the fact-finder acquits Appellees, their double jeopardy

protections would prohibit a second trial.       See, e.g., Commonwealth v.

Feathers, 660 A.2d 90, 94 (Pa.Super. 1995) (“A factfinder's verdict of

acquittal is, of course, insulated from further review.” (cleaned up)).


                                      - 14 -
J-S54002-19
J-S54003-19


Appellees, on the other hand, may obtain review of their claim in a direct

appeal as of right if a jury convicts them of violations of the applicable anti-

hazing law, and have their convictions vacated if their argument prevails.

See, e.g., Commonwealth v. Sabula, 46 A.3d 1287, 1293 (Pa.Super. 2012)

(observing that review of denial of criminal defendant’s pre-trial motion would

not be lost if not subject to immediate review, as such rulings “would be

mooted in the event of an acquittal and would, in the event of conviction, be

reviewable in an appeal from a final judgment of sentence”).      As such, the

parties are neither similarly-situated as to the nature of their interlocutory

issues nor the consequences that will flow from the denial of interlocutory

review.

       Appellees’ additional arguments why it would be inappropriate to allow

the Commonwealth to correct its procedural omissions do not present distinct

allegations of prejudice, but merely reiterate the unfair disparate treatment

contentions we have already rejected.3 See Casey’s supplemental brief at 9-

10 (contending that it would be prejudicial to have to defend the anti-hazing


____________________________________________


3 We acknowledge that Messrs. Young and Casey have now had to live with
these charges hanging above their heads like the proverbial sword of
Damocles for four years now and allowing the Commonwealth to correct their
Walker deficiencies will prolong the prosecution and its attendant anxieties.
However, their decision to pursue an interlocutory appeal by permission,
which, even if successful, would have terminated only a fraction of the pending
charges, suggests that they were willing and prepared to endure a significant
delay. Consequently, the additional delay does not render application of Rule
902 inappropriate.

                                          - 15 -
J-S54002-19
J-S54003-19


law charges that Appellees sought to challenge in their dismissed appeal, not

that there would be any prejudice in having the Commonwealth’s suppression

issue reviewed prior to trial).

       Therefore, upon consideration of the purpose of procedural rules

generally, the particular Rules of Appellate Procedure implicated in this case,

and our Supreme Court’s rulings thereupon, we conclude that the law of the

Commonwealth post-Young is as follows: when there is a Walker defect in

an appeal to which Rule 902 applies, the default position is that we deem it

appropriate to allow the correction, and only stray from the Rule’s preference

for good cause. In the absence of a showing of actual prejudice to an appellee

resulting from the lack of separate notices of appeal at each docket, bad faith

by an appellant, or other circumstances that render clemency inappropriate,

a party filing an appeal as of right will as a matter of course be permitted to

correct a Walker violation pursuant to Rule 902.4

       Applying this to the case sub judice, we find Appellees’ claims of unequal

treatment to be insufficient cause for us to deny the Commonwealth the

____________________________________________


4  We observe that the vast majority of criminal appeals that arrive in this
Court with Walker defects are filed by defendants. As such, while the result
in the instant case happens “to give the Commonwealth a break,”
Commonwealth v. Young, 265 A.3d 462, 485 (Pa. 2021) (Wecht, J.
concurring and dissenting), overall, our determination that Rule 902 leniency
should issue absent a showing that relief is inappropriate will provide the
greatest benefit to (1) counseled criminal defendants who no longer will have
to seek reinstatement of appellate rights based upon ineffective assistance of
counsel, and (2) pro se defendants who otherwise would forever lose the
ability to have this Court review their appellate issues.

                                          - 16 -
J-S54002-19
J-S54003-19


opportunity to correct its failure to file separate notices of appeal at each of

the six docket numbers.      Thus, we remand these appeals to allow the

Commonwealth, within ten days, to file separate notices of appeal at each of

the six docket numbers at issue in these two appeals. Failure to do so will

result in quashal of the appeals. Upon the trial court’s certifications that the

notices have been duly filed as part of supplemental records, we shall proceed

to address the substance of the appeals.

      Case remanded with instructions. Panel jurisdiction retained.

      Judge Dubow joins this Opinion.

      Judge Lazarus files a Concurring Opinion in which Judge Dubow joins.

      Judge Bowes also files a Concurring Opinion.




                                     - 17 -